Citation Nr: 0307513	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-12 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for arthritis, left 
knee, currently evaluated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from December 1942 until 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a November 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan.  During the pendency of the 
appeal, a RO Decision Review Officer's decision in July 2002 
granted an increased 30 percent rating for the left knee 
disability, effective from May 1, 2002, the date of the 
increased rating claim.

REMAND

A review of the record reveals that in a November 2001 rating 
decision, the RO denied the veteran's claims of entitlement 
to increased ratings for a right knee condition and for 
arthritis, left knee.  That rating decision also denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

In January 2002, the RO received correspondence from the 
veteran which expressed his disagreement as to the left knee 
determination and as to the individual unemployability claim.  
The notice of disagreement did not refer to the right knee 
disability and, accordingly, that issue is not on appeal.  

In July 2002, a statement of the case was issued that 
addressed the right knee claim, as well as the individual 
unemployability issue.  

In his substantive appeal, received by the RO in August 2002, 
the veteran again expressed that his increased rating claim 
related to the left knee and not the right.  He requested 
that the record be corrected to reflect the proper issues on 
appeal.  No statement of the case has ever been issued 
regarding the veteran's left knee claim, as is required 
pursuant to 38 C.F.R. § 19.26 (2002).  

In the past, the Board has referred such matters back to the 
RO for appropriate action.  However, the Court has indicated 
that the proper action is to REMAND the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("Thus, the next step was for the RO to issue 
an SOC on the denial of the ... claim, and the Board should 
have remanded that issue to the RO, not referred it there, 
for issuance of that SOC.")  

Additionally, the Board observes that the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is in 
part dependent on his combined disability evaluation.  
Moreover, the Board recognizes that such combined disability 
evaluation is subject to change pending determination of the 
left knee claim.  Under these circumstances, the Board is of 
the opinion that the claims are "inextricably intertwined" 
and should be decided simultaneously.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation].  Thus, 
a decision on the individual unemployability issue is 
deferred.

Based on the foregoing, the issue of entitlement to an 
increased rating for arthritis, left knee, is hereby REMANDED 
to the RO for the following action:

The RO should take appropriate action, 
including issuance of a SOC, on the 
appeal initiated by the veteran from the 
November 2001 rating decision, which, in 
pertinent part, denied the veteran's 
claim of entitlement to an increased 
rating for arthritis of the left knee.  
The veteran and his representative should 
be clearly advised of the need to file a 
substantive appeal as to that issue if 
the veteran wishes to complete an appeal 
from that determination.


The purpose of this REMAND is to obtain additional 
development, specifically to comply with the holding of the 
Court in Manlincon v. West, 12 Vet. App. 238 (1999), and the 
Board does not intimate any opinion as to the merits of the 
case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.




	                        
____________________________________________
	U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

